7, REPUBLIQUE DU CAMEROUN Paix-Travail-l'atre

CONVENTION D'EXPLOITATION ac : ;
CONSECUTIVE AU TRANSFERT DE LA CONCESSION FORESTIERE N° 1009

ue ET
part N° É “/ICE/MINFOF Ù À
Br —f 0 e

A

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant

“Régime des Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août

1995 fixant les’ modalités d'applica‘ion du Régime des Forêts, de l'arrêté 0222 du 25

mai 2001 fixant les procédures d ‘élaboration, d'approbation, de suivi et de mise en

œuvre des plans d'aménagement des forêts de production du domaine forestier

” Permanent, sur accord du Premier Ministre, Chef du Gouvernement, une Convention
d'Exploitation d'une concession forestière est passée entre:

.
Le Gouvernement de la République du Camoïoun représenté par le Minisue
chargé des Forêts,

d'une part: .
ET

Les Etablissements KAKOUANDE et Fils (K.F) Sarl BP 227 Bertoua
représentée par MONGUI SOSSOMBA Janvier en qualité de Directeur Général,

d'autre part.

Il a été convenu ce qui suit:

Atticle 1”: DISPOSITIONS GÉNÉRALES

(1): La présente Convention d'Exploitation confère au concessionnaire le droit
. d'obtenir annucllement, pendant sa durée, une autorisation pour exploiler une
assielte de coupe conformément aux textes en vigueur,

(2): La présente Convention d'Exploitation s'exerce sur un terriloire de 57 1437
ha dañs le Domaine Forestier Permanent désigné comme élant la concession
forestière n° 1009 et dont les limiles sont fixées par celles de l'Unité Forestière
d'Aménagement n° 10 058,

Article 2: DURÉE DE LA CONVENTION

La présente Convention d'Exploitation es

{valide jusqu'à la date de la Signature
de la Convention Définitive d'Exploitatio

n de la concession foreslière n° 1009,

Oo #

Generated by CamScanner
1 ,
CRETE EN TE RUE EN UITEANTIOTN -

La présente Convention d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses parliculières que le concessionnaire
s'engage à exéculer.

‘ Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effecluer, à ses frais, conformément aux
normes en vigueur, et sous le contrôle technique de l'Administration chargée des
Forêts, les travaux ci-après : ‘

- la matérialisation des limiles de la concession el des assielles de coupe
annuelles ;

. = l'inventaire d'exploitation sur tes superficies à couvrir chaque année ;
Si l'élaboratjôn du plan quinquennal de chaque Unité Forestière d'Exploitalion ;
, l'élaboration du plan annuel d'opération de chaque assiette de coupe ;

3

Article 5: Le concessionnaire s'engage au cas où à n'est pas propriétaire d'une unité
de transformation en propre, à mettre en place Une unité de transformation du bois,
en vue de la transformätion des bois issus de celle concession forestière.

En cas de non réalisation des clauses portant sur la mise en place de l'unité
de transformation du bois, le concessionnaire est déclaré défaillant et ne peul
bénéficier de la concession forestière concernée.

Atticle 6: DISPOSITIONS SUR L'AMÉNAGEMENT

(1) les prescriptions du plan d'aménagement de cette concession déjà
approuvé devront être mises en œuvre.

. (2): conformément aux dispositions de l'arrêté 0222 du 25 mai 2001 fixant les
procédures d'élaboration, d'approbation, de suivi et de mise en œuvre des plans
d'aménagement des forêts de production du domaine forestier permanent, le
concessionnaire devra déposer pour approbation : .

- le plan de gestion quinquennal avant l'ouverture de chaque Unité Forestière
d'Exploitation;

- le plan annuel d'opération avant l'ouverture de chaque assielle de coupe.

(3) : en cas de révision du plan d'aménagement existant, celle-ci devra se
faire conformément aux dispositions de l'érrêté suscité.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

(1}: Le concessionnaire est tenu de respecter les prescriptions du plan
d'aménagement de celte concession forestière approuvé. :

(2}: Il doit déposer chaque année à l'Administration chargée des Forêts, un

rapport annuel d'intervention forestière un mois après la fin de l'exercice et, le rapport
annuel d'opéralion de'la sociélé forestière au plus tard trois mois après la fin 4

l'année financière.

Generated by CamScanner

!

{8}: Il est twau du puyur letserhbike dus City iorce
Aslation en vigueur.

,
Article 8: La signature de la présente convention est subordonnée à la production
d'une pièce attestant la conslilution par le concessionnaire, auprès du Hièsor Public,
du cautionnement prévu à l'article 69 de la Loi portant Régime des Forê

Faune et de la Pêche.

s, de la

ule convention

Article 9:  L'exécution intégrale des obligations prévues à la prése
alion de

donne lieu à la délivrance par le Ministre chargé des Forêts, d'une altost
conformité aux clauses de la Convention d'Exploitalion en vue de l'obtention d'une
Convention Définilive d'Exploitation.

rticle 10: (1): L'inexécution des obligations de la présente convention entraîne au
terme de sa période de validité, son annulation pure et simple.

(2) Toutefois, le Ministre chargé des Forêls se réserve le droit d'annuler la
présenté. convention avant terme en cas d'irrégularités dûment conslatées par une
commission d'experts techniques désignée à cet e!fel, notamment le dépassement
des limites des assieltes de coupe aulorisées chaque année à l'exploitation, ou le
ee de l'ensemble des charges fiscales visées à l'ailicle 7 alinéa 5 ci-

essus.

Article 11: ACCEPTATION

Le représentant de la sociélé signataire de la présente convention déclare
avoir pris connaissance de toutes les clauses et condilions de la convention
“d'exploitation incluant son cahier des charges et l'annexe sur la localisation de la
concession qui en font partie intégrante et déclare en accepter sans réserve loules

+ les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention d'Exploitation qui prend effet à compter de la date de signalure./- +

We
Fait à Yaoundé, le _- f ÿ FER 2013

LU ET APPROUVÉ

POUR DES Ets KAKOUANDE

LE DIRECTEUR GENERAL dE MINISTRE DES FORETS
; 1 à 2758 CANSET, DE LA FAUNE
[Ts RARDUANDE EL F.5) ne

+. ByP.227 ue :
, ŒELTRAS 4 1894362 LL"

IT
MONGUI SOSSOMBA Janvier

Generated by CamScanner

